DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 20-25, 28, 31, 34-37, and 40-45 are pending.  Claims 20, 40-41, and 43 were amended and claims 44-45 newly added in the Reply filed 3/08/2022.  Claims 20-25, 28, 31, 34-37, and 40-45 are presently considered.

Election/Restrictions
No Election/Restriction has been required at this time; however, an Election/Restriction requirement may be placed on record in a subsequent action (see also MPEP §§ 818.02, 819, 821.03).
No species election was required because zero species within the scope of the instantly claimed invention were actually disclosed or otherwise reduced to practice on record with specificity (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species; see also, MPEP § 803.02(III)(B), noting that “[t]he examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a)  if presented in a separate claim”).

Priority
The priority claim to Provisional US Application 62/005,013 filed 5/30/2014 is acknowledged.

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Claims 20 and 40 are representative of the pending claim scope.  Claim 20 is reproduced below as filed 3/08/2022:
20. (Currently amended) A method of inhibiting BCL-2-associated X-protein (BAX) comprising contacting BAX with a peptide consisting of[[:]]



naturally occurring amino acid or non-naturally occurring any of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 and SEQ ID NO:14 [[or]]

in an amount effective to inhibit BAX.
The applicable claim interpretation is discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
In the Reply filed 3/08/2022, claim 20 was amended to recite the phrase 
...when the peptide consists of 22 or 24 amino acid residues, it does not include any of SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13 and SEQ ID NO:14...
The phrase “include any of” is not specifically defined on record, which has raised issues under 35 USC 112 as set forth below. 
The phrase “non-naturally occurring” is presently given the broadest reasonable interpretation in view of the Specification, and is understood to encompass all known amino acids and amino acid derivatives except for naturally occurring amino acids.  Accordingly, such language presumably ostensibly encompasses thousands of amino acids1.
At claim 20, the phrase “in an amount effective to inhibit BAX” is not defined, exemplified, or identified on record.  For purposes of applying prior art, the term is given the broadest reasonable interpretation in view of the Specification and is therefore understood to at least encompass non-zero amounts deemed sufficient to achieve some therapeutic outcome attributable to the inhibition of BAX.
At claim 21, “inhibition of BAX inhibits cell death” is understood to be a recitation of an intended or expected result of a positively recited method step as set forth in the body of claims 20 and 21, namely the contacting of a peptide within the scope of claim 20 to BAX “in a living cell” (see, e.g., MPEP § 2111.04(I)).  Accordingly, claim 21 is understood to be necessarily satisfied upon the performance of claim 22, because subjects comprise BAX in living cells, and if the claimed invention is enabled, then upon delivery the peptide recited at claim 20 must necessarily contact BAX in a living cell.  If this interpretation is incorrect, Applicant should identify embodiments within the scope of instant claim 22 that are not enabled and fully satisfy claim 21 as well.
At claim 22, “subject” is undefined on record.  Accordingly, the term is given the broadest reasonable interpretation in view of the Specification.  The term is understood to at least encompass human and mammalian subjects (see, e.g., Spec. filed 3/19/2019 at ¶[0043], original claim 23).
At claim 24, the phrase “disease or disorder associated with premature or unwanted cell death and characterized by abnormal activation, expression or function of BAX” is undefined on record and appears to define an unknown genus of diseases and disorders using functional language.  Accordingly, the term is given the broadest reasonable interpretation in view of the Specification. The phrase is understood to broadly encompass at least all diseases and disorders recited at original claim 25 and in the Specification (see, e.g.., Spec. filed 3/19/2019 at ¶[0044], original claim 25), and additionally all subtypes or subgeneric forms of the enumerated diseases.
At newly added claims 37-38 and 42, the claims require that “the peptide is not a hydrocarbon stapled peptide”, but the term “hydrocarbon stapled peptide” is not specifically defined in the originally filed disclosure.  For purposes of the present examination, unless stated to the contrary, the phrase “hydrocarbon stapled peptide” is broadly interpreted to exclude peptides containing olefin tethers (see, e.g., Spec. filed 3/19/2019 at ¶¶[0050]), and any species within the broader genus of “hydrocarbon stapled peptides” as used in the prior art (see, e.g., US 2005/0250680 A1 at claim 1, passim).  However, the claim does not exclude precursors or intermediates of such stapled peptides, and is not reasonably understood to exclude all cyclic structures. 
Additional claim interpretations are set forth below. 

Claim Objections
Claims 40-41 are objected to because of the following informalities:  
As amended on 3/08/2022, claims 40-41 were admittedly amended to recite a novel sequence identifier, namely “ SEQ ID NO: 17’ ”, which is not identical to instant SEQ ID NO: 17 (see, e.g., Reply filed 3/08/2022 at 6 at 4th ¶).  Accordingly, claims 40-41 are objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424.  This novel sequence identifier is not properly named, properly referenced, and is not properly set forth in the Sequence Listing (see, e.g., MPEP §§ 2421–2424, see esp. id. at §§ 2422.01(V), 2422.03, 2422.07).
Claim 41, as amended 3/08/2022, is grammatically incorrect because the claim is an incomplete sentence ending with “of the” followed by a parenthetical.  
Appropriate correction is required.

Withdrawn Claim Rejections
The rejection of claims 40-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the amendments filed 3/8/2022.
The rejection of claim 41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendments filed 3/8/2022.
The rejection of claims 40 and 41 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendments filed 3/8/2022.

New or Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-25, 28, 31, 37, 39, and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 20 now recites the ambiguous phrase
...provided that when the peptide consists of 22 or 24 amino acid residues, it does not include any of SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14...
The phrase “any of” is ambiguous because this phrase is undefined on record and only appears in an ambiguous context at paragraph [0042] (see, e.g., Spec. filed 3/19/2019 at ¶[0042]).  The phrase may be interpreted in different and highly varied ways.  For example, “any of” could be interpreted as “comprising the”, “consisting of the”, “comprising a”, “consisting of a”, etc.2  For example, 
If “any of” is properly interpreted as “comprising a”, then the negative proviso would exclude any embodiments comprising any di- or tripeptide fragment of SEQ ID NOs: 11-14, which would necessitate rejections of claims 28 and 31 under 35 USC § 112(d) because SEQ ID NOs: 15-16 each “comprise” the fragment “QT”.  
If “any of” means “consisting of the”, then the negative proviso is rendered meaningless because SEQ ID NOs: 11-14 can never be 22 or 24 amino acids in length.  This would mean that the prior art 22-mer and 24-mer (see rejections of record) would again read upon the amended claim scope as anticipatory references.
If “any of” means “comprising the”, then the negative proviso excludes at least twelve subgenera (e.g., TWQTVTIFVAGVLTASLTXXXX; XXXXTWQTVTIFVAGVLTASLT; TWQTVTIFVAGVLTASLTXXXXXX; XXXXXXTWQTVTIFVAGVLTASLT; TWQTVTIFVAGVLTAXXXXXXX; XXXXXXXTWQTVTIFVAGVLTA; TWQTVTIFVAGVLTAXXXXXXXXX; XXXXXXXXXTWQTVTIFVAGVLTA; TWQTVTIFVAGVLXXXXXXXXX; XXXXXXXXXTWQTVTIFVAGVL; TWQTVTIFVAGVLXXXXXXXXXXX; XXXXXXXXXXXTWQTVTIFVAGVL), and presumably excludes all variants of these twelve subgenera including those having non-amino acid labels.
If “any of” means “consisting essentially of”, then the negative proviso is presumably rendered meaningless because SEQ ID NOs: 11-14 can never be 22 or 24 amino acids in length, because such sequences “consist essentially of” the exact referenced sequences.  This would mean that the prior art 22-mer and 24-mer (see rejections of record) would again read upon the amended claim scope as anticipatory references.
Accordingly, the phrase “any of” is ambiguous and substantially and materially impacts the claim interpretation.  Critically, all interpretations of “any of” set forth above are reasonable in view of the single usage in the Specification (see, e.g., Spec. filed 3/19/2019 at ¶[0042]), which fails to (i) define the term “any of”, or (ii) combine such limitations in isolation with the lengths of 22 or 24 amino acids in the manner presently claimed.  For example, [0042] discloses the genus of SEQ ID NO: 17, wherein all possible positions corresponding to SEQ ID NOs: 11-14 may be varied (see, e.g., Spec. filed 3/19/2019 at ¶[0042]), which is consistent with interpreting “any of” as “comprising a”, and excluding all di- and tri-peptide fragments in SEQ ID NOs: 11-14 (see, e.g., Spec. filed 3/19/2019 at ¶[0042]).  Alternatively, [0042] also discloses SEQ ID NOs: 11-14, which are 24, 18, 15, and 12 amino acids long respectively, and the sentence at issue in [0042] refers to a range of “11-30 amino acids”, and therefore may exclude only sequences “consisting of” (or “consisting essentially of”) the exact sequences of SEQ ID NOs: 11-14, which  is consistent with interpreting “any of” as “consisting of” (or “consisting essentially of”).  Accordingly, the metes and bounds of amended claim 20 are unknown because “any of” is not a defined transitional phrase in the art, was not defined in the originally filed disclosure, and was utilized in the original disclosure in an ambiguous manner that could imply “comprising” or “consisting of” language.
Claims 21-25, 28, 31, 37, 39, and 44-45 depend from an indefinite base claim, and are therefore also rejected as indefinite.
Claims 40 and 41 are each rejected as indefinite because the claims refer to a non-existent SEQ ID NO, namely “ SEQ ID NO: 17’ ”, which is not identical to instant SEQ ID NO: 17 (see, e.g., Reply filed 3/08/2022 at 6 at 4th ¶)  The reference to a non-existent and improperly named sequence identifier raises substantial concerns regarding the metes and bounds of the pending claim scope, and therefore the claims are indefinite. For purposes of further examination, the scope of claim 40 and “ SEQ ID NO: 17’ ” are presumed to encompass all sequences of form 
(Z)bTX1QTXXIFXAG(Z)a
wherein “X1” is any “non-naturally occurring amino acid”, wherein all “X” can be any amino acid, wherein each “Z” may be independently selected from any amino acid, and wherein “a” and “b” may each be 0-19 so long as a+b≤ 19.  This is reasonable because it assumes that claim 40 is intended to modify the definition of original SEQ ID NO: 17, and the modified definition appears to be similar to instant SEQ ID NO: 15 (“TXQTXXIFXAG”, wherein the first “X” must be a non-naturally occurring amino acid).
Claims 42-43 depend from an indefinite base claim, and are therefore also rejected as indefinite.
Accordingly, claims 20-25, 28, 31, 37, 39, and 40-45 are rejected as indefinite. 


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Amended claims 41-43 depend directly or indirectly upon amended claim 40, which is presumed to be representative of the pending claims scope for purposes of the instant rejection. 
Lack of literal Support
	Amended claim 40 does not literally appear in the originally filed disclosure.  Specifically, the genus of Y1X1Y2Y3X2X3Y4Y5X4Y6Y7 does not literally appear in the originally filed disclosure.  
The novel sequence of “ SEQ ID NO: 17’ ”, which is admittedly not identical to instant SEQ ID NO: 17 (see, e.g., Reply filed 3/08/2022 at 6 at 4th ¶), does not literally appear in the originally filed disclosure, and appears to refer to a wholly novel subgenus of sequences not literally identified on record.
	Zero examples within the scope of amended claim 40 appear to have been literally disclosed on record.
Zero examples within the scope of amended claims 40 and 42, of any sequence (excluding hydrocarbon stapled peptides), capable of inhibiting BAX appear to have been literally disclosed on record.
	Accordingly, the originally filed disclosure provides no literal support for amended claims 40-43.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Critically, the original disclosure must support the claimed invention as an integrated whole3. 
Notably, there is no disclosure of a “ SEQ ID NO: 17’ ” in the originally filed disclosure, there is no guidance directing an artisan to a subgenus having the presumed limitations of a “ SEQ ID NO: 17’ ”, and zero examples falling within the presumed subgenus of a “ SEQ ID NO: 17’ ” were specifically disclosed or reduced to practice on record.
The closest supporting disclosure for amended claim 40 appears at (i) original claim 20 as filed 3/19/2019 by preliminary amendment, specifically original claim 20(g), and (ii) the disclosure regarding a laundry list of products at ¶[0042] (see, e.g., Spec. filed 3/19/2019 at ¶[0042]).  However, neither disclosure specifically directs or describes a subgenus synonymous in scope with instantly amended claim 40.  Claim 40 has been rejected as indefinite (see rejection under 35 USC § 112(b), above), but is reasonably understood to encompass all sequences of form 
(Z)bTBQTXXIFXAG(Z)a
wherein “B” (a.k.a., X1) is any “non-naturally occurring amino acid”, wherein all “X” can be any amino acid, wherein each “Z” may be independently selected from any amino acid, and wherein “a” and “b” may each be 0-19 so long as a+b≤ 19.  Relative to the closest supporting disclosure, amended claim 40 is therefore directed to a substantially narrower subgenus of compounds that requires a non-natural amino acid at “B” (a.k.a., X1) (compare claim 40 with Spec. filed 3/19/2019 at ¶[0042]).  The original disclosure fails to provide any guidance, examples, or direction that would reasonably lead an artisan to the particular narrowed subgenus presently claimed. 
Upon review, zero examples of record of the amended claim genus were even reduced to practice or explicitly discussed, tested, or disclosed in the original disclosure.  Therefore, no inherent support for the narrow subgenus set forth at claim 40 exists on record.
As noted at MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); see also In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  Similarly, here, the laundry list of products disclosed at ¶[0042] (see, e.g., Spec. filed 3/19/2019 at ¶[0042]) includes >>trillions of species4 but zero guidance directing an artisan to selectively pick and choose some portions of the disclosure while ignoring other portions to cobble together the narrower subgenus now claimed, which does not literally appear in the original disclosure.  More specifically, no guidance reasonably directing an artisan to a subgenus that requires a non-natural amino acid at a specific position (e.g., “B” as shown above or X1 as recited at claim 40) but not requiring one at any other position, is specifically discussed on record.  
Furthermore, zero examples of the narrowed subgenus of methods were reduced to practice or discussed with specificity. “Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads" (see, e.g., In re Smith (458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)).  Similar to In re Smith, here “it cannot be said that such a subgenus [corresponding to “ SEQ ID NO: 17’ ”] is necessarily described by a genus encompassing it and [zero] species upon which it reads”.  Accordingly, the original disclosure provides no guidance or blaze marks that would reasonably lead an artisan to arrive at a specific subgenus that includes zero species that were reduced to practice, from among the >>trillions of possible species and numerous subgenera encompassed by original SEQ ID NO: 17 and the originally filed disclosure.
Accordingly, the originally filed disclosure fails to provide literal, implicit, or inherent support commensurate in scope with the requirements of 35 USC § 112 for the full scope of claimed species.
Conclusion
At best, the originally filed disclosure may render the pending claim scope at amended claim 40 obvious.  However, obviousness is not the test for Written Description.  Although the disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  For the reasons explained above, instant claims 40-43 are not supported by the originally filed disclosure through express, implicit, or inherent disclosures, and are therefore rejected as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, claims 40-43 are rejected.

Response to Arguments Addressing 35 USC 112(a) Rejection of Claims 40-43
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive.  Applicant traverses the revised rejection above at page 7 of the Reply (see, e.g., Reply filed 3/08/2022 at 7 at 2nd and 3rd full ¶¶).
It is the Examiner’s understanding that Applicant is attempting to define and identify support for “ SEQ ID NO: 17’ ” by alleging that the novel subgenus is supported by SEQ ID NOs: 12-16 (see, e.g., Reply filed 3/08/2022 at 7 at 3rd full ¶¶).  This is incorrect because SEQ ID NOs: 12-16 are excluded from the subgenus of amended claim 40, because such sequences lack a non-natural amino acid at a position corresponding to “X1”.  Therefore, such sequences direct artisans away from the genus of “ SEQ ID NO: 17’ ” because there is no guidance on record reasonably informing artisans to selectively pick and choose some positions to alter, but not others, in a manner necessary to arrive at the genus of claim 40.  Accordingly, such arguments are not persuasive.
It is the Examiner’s understanding that Applicant is alleging that
....each of the five X amino acids can only be a naturally occurring amino acid or a non-naturally occurring amino acid, which leads to a total of 16 permutations for the five Xs.
(see, e.g., Reply filed 3/08/2022 at 7 at 3rd full ¶¶).  
This argument is mathematically unsound. Here the five X positions may be selected from among all natural amino acids and all non-natural amino acids.  The prior art teaches that there are over 500 natural amino acids5, and numerous non-natural amino acids6.  Accordingly, the proper calculation for just these five variable positions only, in view of original SEQ ID NO: 17, selected from only the 500 natural amino acids identified by the prior art would yield 500 possibilities per “X” position, or 5005, which is 31,250,000,000,000 possibilities (e.g., >31 trillion species).  This highly conservative estimation of >31 trillion possibilities does not account for any non-natural amino acids at any position, although hundreds are known in the prior art.  Furthermore, this conservative estimation of >31 trillion possibilities does not include the full genus, which as claimed includes 1-19 additional unspecified amino acids, which may be placed at the N- or C-termini, and presumably could also be selected from among >500 amino acids.  Accordingly, because the underlying mathematical analysis is invalid, the Applicant’s arguments relying upon the invalid mathematical assertion are also invalid and therefore not persuasive. 
Examiner’s position is that there is no disclosure of a “ SEQ ID NO: 17’ ” in the originally filed disclosure, there is no guidance directing an artisan to a subgenus having the presumed limitations of a “ SEQ ID NO: 17’ ”, and zero examples falling within the presumed subgenus of a “ SEQ ID NO: 17’ ” were specifically disclosed or reduced to practice on record.  To date, no objective evidence addressing the Examiner’s positions have been placed on record. 
Accordingly, the rejection is maintained as revised above, and all revisions were necessitated by Applicant’s amendments.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 20-25, 28, 31, 37, 39, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Amended claims 21-25, 28, 31, 37-39, and 44-45 depend directly or indirectly upon amended claim 20, which is presumed to be representative of the pending claims scope for purposes of the instant rejection. 
Lack of literal Support
	Amended claim 20 does not literally appear in the originally filed disclosure.  Zero examples within the scope of amended claim 20 appear to have been literally disclosed on record or otherwise reduced to practice.
Zero examples within the scope of amended claim 37 (i.e., excluding hydrocarbon stapled peptides), capable of inhibiting BAX appear to have been literally disclosed on record or otherwise reduced to practice.
The closest literal supporting disclosure appears at original claim 20, filed 3/19/2019 in a preliminary amendment.  However, the presently pending claim scope is not literally synonymous or equivalent in scope with claim 20 as filed 3/19/2019.  Instead, presently amended claim 20 as filed 7/1/2021 is directed to a narrower subgenus of claim 20 as filed 3/19/2019.
	Accordingly, the originally filed disclosure provides no literal support for amended claims 20-25, 28, 31, 37, 39, and 44-45, as an integrated whole.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Critically, the original disclosure must support the claimed invention as an integrated whole7. 
As an initial matter, zero embodiments within the scope of amended claim 20 (or claims 21-25, 28, 31, 37, 39, or 44-45) was reduced to practice or explicitly disclosure in the originally filed disclosure.  Therefore, no inherent support exists commensurate in scope with the pending claims are present in the originally filed disclosure.
The closest implicit supporting disclosure for amended claim 20 appears at original claim 20, filed 3/19/2019 in a preliminary amendment; however, original claim 20 was substantially broader in scope than the amended and narrowed genus of instant claim 20.  The applicable analysis for written description in the situation of narrowing amendments is set forth at MPEP § 2163.05(II).  As noted at MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); see also In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  
In view of MPEP § 2163.05(II), a pertinent question is whether or not the originally filed disclosure reasonably directs an artisan to arbitrarily pick and choose some portions of the original disclosure, while ignoring others, as required to retroactively cobble together the novel claim scope of instant claim 20.  The Examiner’s position is that no disclosures reasonably direct an artisan to conclude the Applicant possessed the narrowed subgenus of the amended claims, as explained below.
Critically, zero examples of the narrowed subgenus of methods have been reduced to practice or otherwise explicitly disclosed on record.  “Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads" (see, e.g., In re Smith (458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972)).  Similar to In re Smith, here “it cannot be said that such a subgenus is necessarily described by a genus encompassing it and [zero] species upon which it reads”.  Accordingly, the method as presently claimed was not explicitly disclosed, exemplified, or reduced to practice in the original disclosure.  
It is the Examiner’s understanding that Applicant is attempting to combine an arbitrarily-selected disclosure from paragraph [0039], with some but not all length limitations regarding products disclosed at paragraph [0042], while also attempting to arbitrarily exclude from the claimed method some but not all products discussed at paragraph [0042].  This arbitrary picking and choosing of some but not all limitations found in separate and distinct portions of the disclosure has yielded a narrower subgenus of the invention set forth at claim 20 as filed 3/19/2019.  As noted at MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); see also In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  Here, the disclosure at paragraph [0042] of the originally filed disclosure encompasses an essentially infinite number of polypeptides (e.g., 11-30mers, including those encompassed by SEQ ID NO: 17, wherein each amino acid can be “any amino acid, or natural or unnatural chemically modified amino acid”).  This is a “laundry list” disclosure.  However, there are no blazemarks at [0042] directing an artisan to the novel Applicant-created subgenus as recited at amended claim 20, by reasonably identifying the exact limitations from various portions of the disclosure that could be combined, included, or excluded in the manner necessary to arrive at amended claim 20.
The courts have previously addressed situations wherein an artisan discloses a “laundry list” disclosure and subsequently attempts to combine various portions of the disclosure to arrive at a novel subgenus (see Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000), stating that "[t]here is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").  Similarly, the arbitrary combination of select limitations from disjointed portions amounts, while arbitrarily and selectively ignoring other portions of the disclosure, amount to a clear attempt to “carve[] out a patentable portion” of the original disclosure fails to satisfy 35 USC 112(a).  However, the novel subgenus now recited at amended claim 20 is not literally, inherently, or implicitly supported by the originally filed disclosure, or by a single example reduced to practice on record.  Similar to In re Smith, “it cannot be said that such a subgenus is necessarily described by a genus encompassing it and [zero] species upon which it reads”.
The amended claim scope as filed 3/08/2022 now also includes the ambiguous phrase
...provided that when the peptide consists of 22 or 24 amino acid residues, it does not include any of SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13 and SEQ ID NO: 14...
The phrase “any of” is ambiguous because this phrase is undefined on record and only appears in an ambiguous context at paragraph [0042] (see, e.g., Spec. filed 3/19/2019 at ¶[0042]).  This phrase has been addressed above under 35 USC 112(b) as indefinite, and that discussion is incorporated herein.  Notably, the phrasing and genus of instantly amended claim 20 now appears to rely upon the specific interpretation of “any of” to be equivalent and synonymous with “comprising the” (see, e.g., amended claim 20, noting that the negative proviso is rendered moot if “consisting of”, “consisting essentially of”, or “comprising a” (e.g., fragments), is applied).  However, Applicant has provided zero evidence that the disclosure of “any of” as set forth at [0042] was intended to be interpreted as equivalent and synonymous to the transitional phrase “comprising the” for each enumerated sequence.  Therefore, the amended claim scope appears to combine phrases from the original disclosure without consideration of the context in which such phrases appear.  Such issues support the Examiner’s position that the amended claim scope is not supported commensurate in scope with the requirements of 35 USC § 112(a).
Accordingly, the originally filed disclosure fails to provide literal, implicit, or inherent support commensurate in scope with the requirements of 35 USC § 112 for the full scope of claimed species.
Conclusion
At best, the originally filed disclosure may render the pending claim scope at amended claim 20 obvious.  However, obviousness is not the test for Written Description.  Although the disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  For the reasons explained above, instant claims 20-25, 28, 31, 37, 39, and 44-45 are not supported by the originally filed disclosure through express, implicit, or inherent disclosures, and are therefore rejected as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Accordingly, claims 20-25, 28, 31, 37, 39, and 44-45 are rejected.

Response to Arguments Addressing 35 USC 112(a) Rejection of Claim 20 and its Dependents
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive.  Applicant traverses the revised rejection above at page 7 of the Reply (see, e.g., Reply filed 3/08/2022 at 7 at 4th full ¶ to 8 at 2nd full ¶).
It is the Examiner’s understanding that Applicant is alleging that a portion of amended claim 20 finds support at paragraph [0042] of the originally filed disclosure (see, e.g., Reply filed 3/08/2022 at 7 at 5th full ¶ to 8 at 1st partial ¶).  This is not persuasive for the following reasons.  First, the original disclosure must support the claimed invention as an integrated whole8. Therefore, claim 20 is not properly considered only in view of partial disclosures of a part of the claimed invention.  Rather, the claimed invention is a method requiring method steps, a preamble, the use of “effective amounts” necessary to inhibit BAX, etc.  Here, paragraph [0042] fails to literally, inherently, or implicitly teach the claimed invention as set forth at amended claim 20, and therefore fails to provide support for the claimed invention as an integrated whole.  Second, Applicant’s reliance upon MPEP § 2173.05(i) is misplaced (see, e.g., Reply filed 3/08/2022 at 7 at 5th full ¶ to 8 at 1st partial ¶), because MPEP § 2173.05(i) provides guidance consistent with MPEP § 2163.05(II).  Therefore, MPEP § 2173.05(i) cannot be relied upon to justify a blanket dismissal of MPEP § 2163.05(II).  Third, Applicant’s reliance upon MPEP § 2173.05(i) is misplaced (see, e.g., Reply filed 3/08/2022 at 7 at 5th full ¶ to 8 at 1st partial ¶), because MPEP § 2173.05(i) does not clearly describe the excluded subgenera as alternative embodiments, but instead provides a “laundry list” disclosure that does not reasonably direct an artisan to the subgenus now claimed (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); see also In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).  Fourth, Applicant’s reliance upon MPEP § 2173.05(i) is misplaced (see, e.g., Reply filed 3/08/2022 at 7 at 5th full ¶ to 8 at 1st partial ¶), because such arguments are premised upon the interpretation of the phrase “any of” to be synonymous and equivalent in scope with “comprising the”, but zero objective evidence of record shows that such terms are unambiguously equivalent or synonymous in scope (see Rejection above, under 35 USC § 112(b), incorporated herein).  Furthermore, even assuming arguendo “any of” was equivalent and synonymous in scope with “comprising”, there is no support at [0042] for a novel subgenus, not literally described on record, not reduced to practice, not exemplified, wherein an artisan would reasonably conclude Applicant had possession of narrowed subgenus comprising >>trillions of sequences, but specifically excluding twelve subgenera of 22-mer and 24-mer sequences:
A.	All embodiments of SEQ ID NO: 12 of forms:
TWQTVTIFVAGVLTASLTXXXX
XXXXTWQTVTIFVAGVLTASLT
TWQTVTIFVAGVLTASLTXXXXXX
XXXXXXTWQTVTIFVAGVLTASLT
B.	All embodiments of SEQ ID NO: 13 of forms:
TWQTVTIFVAGVLTAXXXXXXX
XXXXXXXTWQTVTIFVAGVLTA
TWQTVTIFVAGVLTAXXXXXXXXX
XXXXXXXXXTWQTVTIFVAGVLTA
C.	All embodiments of SEQ ID NO: 13 of forms:
TWQTVTIFVAGVLXXXXXXXXX
XXXXXXXXXTWQTVTIFVAGVL
TWQTVTIFVAGVLXXXXXXXXXXX
XXXXXXXXXXXTWQTVTIFVAGVL
and presumably all non-amino acid labeled variants thereof (which were not specifically or unambiguously recited on record) (wherein each “X” can be selected from >500 possibilities9), while arbitrarily including most but not all other embodiments at [0042] (see Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000), stating that "[t]here is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"; see also Indivior UK Ltd. v. Dr. Reddy's Labs. S.A., 18 F.4th 1323, 1329 (Fed. Cir. 2021), noting that “A written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention”, emphasis added).  In sum, arguments relying upon [0042] have been full considered but not found persuasive for at least the reasons set forth above.
	At page 8, it is the Examiner’s understanding that Applicant is attempting to establish that [0042] does not amount to a “laundry list” (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species) by attempting to distinguish the facts of Fujikawa from the instant case (see, e.g., Reply filed 3/8/2022 at 8 at 1st full ¶).  Specifically, it is the Examiner’s understanding that Applicant is attempting to allege that Fujikawa involved a “compound genus” with “multiple substituents”, wherein each substituent could be selected from “a long list of possible chemical groups” (see, e.g., Reply filed 3/8/2022 at 8 at 1st full ¶).  This is not persuasive because the [0042] disclosure and the subgenus of claim 1 each recite and encompass >>trillions of species, each having numerous variable positions, where each position may be selected from an ill-defined genus of >500 amino acids10.  For example, a 30-mer comprising SEQ ID NO: 15 comprises 23 variable “X” positions, wherein each “X” may be selected from >>500 amino acids11; and therefore with respect to 30-mers alone (i.e., no 29-mers, 28-mers, etc.), the claim scope (and disclosure at [0042]) encompasses at least 50023 species (i.e., >1.192e+62).  Accordingly, such arguments are not persuasive because [0042] encompasses an essentially infinite variety of sequences, including sequences sharing 0% sequence identity with one another (see, e.g., Spec. at ¶[0042], describing SEQ ID NO: 17, having no required residues or substructures).  Therefore, Applicant’s argument is not persuasive since the instant claims and disclosure at [0042] encompass a vast and highly varied genus of compounds having over 20 undefined and variable positions selected from among >500 or more amino acids.  Accordingly, instant claim 20 and the disclosure at [0042] are reasonably viewed as “laundry list” disclosures falling within the matter addressed by Fujikawa.
	At page 8, it is the Examiner’s understanding that Applicant is attempting to allege that Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) is distinguishable from the instant case because “in Purdue Pharma LP . . . the characteristic sought to be introduced into the claim is not discussed even in passing in the disclosure” (see, e.g., Reply filed 3/8/2022 at 8 at 1st full ¶).  Upon review, Applicant’s argument is not persuasive. The case of Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000), has been relied upon by the Examiner as stating that "[t]here is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion".  Here, Applicant has attempted to “carve[] out a patentable portion” of a vast and highly varied genus disclosed at paragraph [0042] of the disclosure.   Critically, instant claim 20 does not literally, implicitly, or inherently appear at [0042] as explained above.  Furthermore, [0042] encompasses an essentially infinite variety of sequences, including sequences sharing 0% sequence identity with one another including SEQ ID NO: 17 (see, e.g., Spec. at ¶[0042], describing SEQ ID NO: 17, having zero required residues or substructures).  From this vast and highly varied genus, the Applicant has now attempted to surgically carve out 12 subgenera of 22-mers and 24-mers (see discussion above) based upon (i) the unsupported premise that “any of” should be interpreted as equivalent and synonymous to “comprising” in the absence of any definition or supporting evidence; (ii) upon the incorrect assumption that MPEP § 2173.05(i) can be relied upon to justify a blanket dismissal of MPEP § 2163.05(II); and (iii) upon the incorrect assumption that [0042] is sufficient enough to amount to a “positively recited” “alternative element” for each of those twelve subgenera per MPEP § 2173.05(i) as required to support a negative proviso.  Accordingly, Applicant’s argument is not persuasive and Purdue Pharma L.P. remains applicable.
	At page 8, it is the Examiner’s understanding that Applicant is attempting to establish that [0042] does not amount to a “laundry list” (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species) by attempting to distinguish the facts of Fujikawa from the instant case (see, e.g., Reply filed 3/8/2022 at 8 at 2nd full ¶).  Specifically, it is the Examiner’s understanding that Applicant is attempting to allege that “the claimed invention is consistent with the disclosure” and that “[t]he claimed and excluded embodiments can be readily recognized from the 20 embodiments of peptide length by one of ordinary skill in the art” (see id).  This is not persuasive because the underlying premise of such statements is that the phrase “any of” is equivalent and synonymous to “comprising” (see id.; see Spec. at ¶[0042]), and therefore can be seamlessly combined with specific additional limitations as necessary to form the novel subgenus recited at claim 20.  However, as noted above, “any of” at [0042] is not defined on record and does not unambiguously mean “comprising”.  Accordingly, wherein “any of” is interpreted as “consisting of” or “consisting essentially of”, then [0042] discloses a genus excluding only four exact species (e.g., the exact sequences of SEQ ID NOs: 11-14). rather than twelve vast subgenera (see discussion under 35 USC 112(b), incorporated herein).  Accordingly, such indefiniteness evidences that the disclosure is a “laundry list” that fails to unambiguously establish written description support for the presently claimed genus.
	It is the Examiner’s position that “A written description sufficient to satisfy the requirement of the law requires a statement of an invention, not an invitation to go on a hunting expedition to patch together after the fact a synthetic definition of an invention” (see, e.g., Indivior UK Ltd. v. Dr. Reddy's Labs. S.A., 18 F.4th 1323, 1329 (Fed. Cir. 2021)).
Accordingly, all arguments have been fully considered but not found persuasive.  Therefore, the rejection is maintained as set forth above.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-25, 37, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0286057 A1 (Walensky et al.; Nov. 11, 2010; cited in previous action).
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are discussed below.
Regarding claims 20-25, 37, and 44-45, US’057 recites and claims methods of treating disorders by administering a polypeptide set forth in Figure 16b to a subject (see, e.g., US’057 at claims 96, 141, and 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0068]).  Specifically, US’057 teaches and discloses methods as set forth at claims 185-186, which are reproduced in annotated form below:
185. A method of treating a disorder12 in a subject13, comprising administering to said subject in need thereof, an effective amount14 of . . . . a BAX α-helix 9 SAHB polypeptide15 (SEQ ID NO: 14), such that said subject is treated for said disorder.
186. The method of claim 185, wherein said BAX α-helix 9 SAHB polypeptide comprises an amino acid sequence of Fig. 16B, or contains conservative substitutions16 thereof.
(see, e.g., US’057 at claims 185-186)
The meaning and intended scope of such claims is apparent in view of the teachings of the US’057 as a whole (see footnotes provided).  Here, the prior art identifies that “BAX α-helix 9 SAHB polypeptide[s]” are inhibitors of the BAX activation process, which would be expected and predicted to “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at ¶[0299]), wherein the term is used at claims 185-186 in a manner the expressly includes SEQ ID NO: 14 (“TWQTVTIFVAGVLTASLTIWKK”).  Accordingly, US’057 teaches, discloses, and claims methods reasonably understood to be capable of treating aberrant cellular proliferation disorders (see, e.g., US’057 at claim 96), apoptotic blockade disorders (see, e.g., id.), and such “disorders” generally (see, e.g., US’057 at claims 141, 185-186, ¶¶[0011], [0066]-[0070]).  Regarding claims 20-23 and administration to humans, US’057 at claims 185-186 refer to a “subject”, and “subject” is defined to explicitly include humans (see, e.g., US’057 at ¶[0204]; see also US’057 at ¶¶[[0108], [0193], [0199], discussing use in humans).  Therefore, it is reasonably understood that claims 185-186 are directed to a method that encompasses the treatment of human disorders in human subjects.  Regarding the use of an “effective amount” and the specific treatment of disorders enumerated at instant claims 20 and 24-25, claims 185-186 specifically recite and require the use of an “effective amount” (see, e.g., US’057 at claims 185-186, ¶[0065]).  Furthermore, in view of the disclosed mechanism of BAX α-helix 9 polypeptides as inhibitors of the BAX activation process (see, e.g., US’057 at ¶[0299]), and artisan would readily appreciate that such compounds could be utilized to treat human patients suffering from at least the disorders identified in the specification of US’057, including ischemia (see, e.g., US’057 at ¶¶[0066], [0216]-[0217]), the neurological disorder of Alzheimer’s disease (see, e.g., US’057 at ¶¶[0069], [0217], [219]), asthma (see, e.g., id. at ¶[0218]), among many other disorders (see, e.g., US’057 at ¶¶[0214]-[219]).  Regarding inhibiting BAX as recited in the preambles or “wherein” clauses of claims 20-21, US’057 discloses the mechanism of BAX α-helix 9 polypeptides, and identifies that such compounds act as inhibitors of the BAX activation process (see, e.g., US’057 at ¶[0299]), and therefore such compounds would be expected and predicted to “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at ¶[0299]).  In addition, or alternatively, these phrases are understood to recite intended or expected results fully satisfied by the performance of the positively recited active method steps (i.e., administration of a peptide as claimed) (see, e.g., MPEP § 2111.04, noting that claim scope is not limited by claim language that does not require steps to be performed or claim language that does not limit a claim to a particular structure).  In sum, US’057 teaches, discloses, and directs artisans to practice a method of treating disorders (e.g., ischemia, Alzheimer’s disease, asthma, etc.) in human patients by administering an “effective amount” of a BAX α-helix 9 polypeptide (such as SEQ ID NO: 14) to the patient, wherein the BAX α-helix 9 polypeptide would be predicted and expected to bind to BAX and “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0070], [0204], [0216]-[0219], [0299]).
The prior art of US’057 differs from instant claims 20-25, 37, and 44-45 as follows: The methods of US’057, as described above, differ from amended claims 20-25, 37, and 44-45 only in that US’057 explicitly recites the 22-mer sequence of SEQ ID NO: 14 (“TWQTVTIFVAGV‌LTAS‌LT‌IWKK”)17, which is exactly one amino acid too long or too short to anticipate amended claims 20 and 39. Therefore, the pertinent issue is whether or not US’057 renders obvious identical methods practiced with variants of SEQ ID NO: 14 that differ by small amounts, such as only one amino acid in length.
As an initial matter, the Court has stated that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  Here, it is well-within the ordinary skill in the art to simply alter SEQ ID NO: 14 by a single amino acid in length, and in fact the prior art of US’057 explicitly directs artisans to consider such “conservative substitutions” to be included within the scope of instant claims 185-186 (see, e.g., US’057 at claims 185-186, explicitly referring to “conservative substitutions thereof”).
US’057 informs artisans of the scope of “conservative substitutions” and explicitly identifies that:
In addition, individual substitutions, deletions or additions that alter, add or delete a single amino acid or a small percentage of amino acids in an encoded sequence are also considered "conservative substitutions”.
(see, e.g., US’057 at ¶[0078])
Therefore, the scope of claims 185-186 of US’057 would unambiguously include at least all 21-mer and 23-mer “conservative substitutions” of SEQ ID NO: 14, which would include such sequences as (i) a single amino acid deletion of SEQ ID NO: 14 (see, e.g., US’057 at ¶[0078])  (i.e., the 21-mer of TWQTVTIFVAGV‌LTAS‌LT‌IWK); (ii) a single amino acid addition of SEQ ID NO: 14 (i.e., the 23-mers of either TWQTVTIFVAGV‌LTAS‌LT‌IWKKX or XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, wherein “X” is any amino acid); etc., etc.  Critically, such 21-mer and 23-mer “conservative substitutions” of SEQ ID NO: 14 fully satisfy the structural limitations of instant claims 20 and 44-45 as follows:  Such 21-mers and 23-mers fully comprise instant SEQ ID NOs: 15 and 16, but are not excluded by the negative proviso since they are neither 22 nor 24 amino acids in length (see, e.g., instant claims 20 and 44-45).  
In view of the guidance of US’057, such “conservative substitutions” of SEQ ID NO: 14 would be reasonably understood to be art-recognized equivalents for the purpose of performing the methods set forth at claims 185-186 (see, e.g., MPEP § 2144.06(I)-(II)).  Furthermore, such “conservative substitutions” (see, e.g., US’057 at claims 185-186) are explicitly identified in the prior art as having a defined close structural similarity with one another (see, e.g., US’057 at ¶¶[0064], [0078], describing percent sequence identity and conservative substitutions) and the same utility (see, e.g., US’057 at ¶[0299], claims 185-186) (see MPEP § 2144.09(I)-(II)).  In summary, in view of US’057, an artisan would be motivated to practice the full scope of the methods of claims 185-186, which are presumed fully enabled (see, e.g., MPEP § 2121(I)).  Specifically, an artisan would readily appreciate that the methods of claims 185-186 could be desirably performed to predictably treat disorders (e.g., ischemia, Alzheimer’s disease, asthma, etc.) in human patients by administering an “effective amount” of a BAX α-helix 9 polypeptide (including “conservative substitutions” of SEQ ID NO: 14) to the patient, wherein the BAX α-helix 9 polypeptide would be predicted and expected to bind to BAX and “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0070], [0078], [0204], [0216]-[0219], [0299]).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  First, the invention is the simple substitution of a 21-mer or 23-mer “conservative substitution” of SEQ ID NO: 14 as taught by US’057 into the claimed methods of US’057, exactly as suggested by US’057, to predictably obtain the expected results as taught by US’057, namely the treatment of human disorders (see, e.g., MPEP § 2143(I)(B), (G); MPEP § 2144.06(II)).  Second, the invention is the combination of prior art elements (i.e., “conservative substitutions” of SEQ ID NO: 14 differing by the addition or deletion of a single amino acid), according to the known methods of US’057, exactly as taught and suggested by US’057, to predictably obtain the expected results as taught by US’057, namely the treatment of human disorders, wherein each component would merely perform its art-recognized function in combination (see, e.g., MPEP § 2143(I)(A), (G)).  
	Furthermore, there would be a reasonable expectation of success because US’057 is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP § 2123(I)-(II)), including the full scope of claims 185-186, which would include all “conservative substitutions” of at least SEQ ID NO: 14.  Furthermore, it is well-within the ordinary skill in the art to make and use “conservative substitutions” of a known polypeptide, according to a known method, to predictably and expectedly obtain the explicit results suggested by the prior art.  Here, all “conservative substitutions” of SEQ ID NO: 14 would be expected and predicted to be able to bind to BAX and “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” to some extent sufficient to provide treatment for human disorders associated with deregulated apoptosis, exactly as suggested by the prior art.
To date, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record.  Examiner notes that evidence of expected activity of embodiments within the scope of the prior art may support obviousness because "[e]xpected beneficial results are evidence of obviousness" (see, e.g., MPEP § 716.02(c)(II)).  Applicant is advised that the closest prior art of record for this rejection is SEQ ID NO: 14 of US’057 (see, e.g., MPEP § 716.02(e)).
Accordingly, claims 20-25, 37, and 44-45 are rejected.

Response to Arguments Addressing 35 USC 103 Rejection in view of US’057
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive.  Applicant traverses the revised rejection above at pages 8-9 of the Reply (see, e.g., Reply filed 3/08/2022 at 8 at 3rd full ¶ to 9 at final ¶).
At page 8, it is the Examiner’s understanding that Applicant is alleging that “[o]ne of ordinary skill in the art could not have predicted the impact of mutations merely in view of the ‘057 disclosure” (see, e.g., Reply filed 3/08/2022 at 8 at 4th full ¶).  This is neither disputed nor dispositive of obviousness because such comments pertain to the Applicant’s rationale for arriving at the claimed invention rather than addressing the Examiner’s rationale (see, e.g., MPEP § 2144(IV)).  Here, the Examiner’s rationale for supporting a determination of obviousness is explicitly identified on record under MPEP § 2143(I)(A), (B), (G), and MPEP § 2144.06(II) (see rejection above).
At pages 8-9, Applicant relies upon the Declaration filed 3/08/2022 (see, e.g., Reply filed 3/08/2022 at 8-9 at bridging ¶).  The Declaration has been considered in a separate section below.  In brief, the Declaration fails to establish inoperability or unexpected results relative to SEQ ID NO: 14 (“TWQTVTIFVAGVLTASLTIWKK”) of US’057 and conservative variants thereof.  Accordingly, the Declaration is insufficient to rebut obviousness in view of US’057.
At pages 8-9, it is the Examiner’s understanding that Applicant is alleging that “[o]ne of ordinary skill in the art could not have predicted the impact of mutations merely in view of the ‘057 disclosure” (see, e.g., Reply filed 3/08/2022 at 8 at 4th full ¶, 8-9 at bridging ¶).  In view of the Declaration, it is the Examiner’s understanding Applicant is attempting to allege that US’057 is inoperable. Per MPEP § 716.07, a showing of inoperability (i) must be made by a preponderance of the evidence, (ii) is not established by merely showing it is possible to obtain inoperable prior art embodiments, (iii) does not act to dismiss other operable features of the prior art reference, and (iv) such a showing must distinguish the claimed invention from the alleged inoperative reference.  These issues have been discussed below in the section directly addressing the Declaration, and those discussions are incorporated herein.  In brief, no evidence of record has rebutted the presumption that SEQ ID NO: 14 of US’057 and conservative variants thereof are fully operable for purposes identified in US’057, and wherein conservative substitutions are identified with reasonable clarity by the prior art document (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0044]-[0047], [0064]-[0070], [0078], [0204], [0216]-[0219], [0299]).  Furthermore, zero evidence of record has distinguished the prior art embodiments of SEQ ID NO: 14 of US’057 (and conservative variants thereof) from the instantly claimed invention.  Accordingly, if Applicant means to allege inoperability of the prior art reference, this argument has been fully considered in view of the evidence of record, but not found persuasive.
At page 9, it is the Examiner’s understanding that Applicant is alleging that “there is no teaching or guidance on where or which amino acid to alter, add or delete in the US’057 application” (see, e.g., Reply filed 3/08/2022 at 9 at 1st full ¶).  This is not persuasive.  US’057 explicitly recites the 22-mer sequence of SEQ ID NO: 14 (“TWQTVTIFVAGV‌LTAS‌LT‌IWKK”)18, which is exactly one amino acid too long or too short to anticipate amended claims 20 and 39.  US’057 recites and claims methods of treating disorders by administering a polypeptide set forth in Figure 16b to a subject (see, e.g., US’057 at claims 96, 141, and 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0068]).  Specifically, US’057 teaches and discloses methods as set forth at claims 185-186, which are reproduced in annotated form below:
185. A method of treating a disorder19 in a subject20, comprising administering to said subject in need thereof, an effective amount21 of . . . . a BAX α-helix 9 SAHB polypeptide22 (SEQ ID NO: 14), such that said subject is treated for said disorder.
186. The method of claim 185, wherein said BAX α-helix 9 SAHB polypeptide comprises an amino acid sequence of Fig. 16B, or contains conservative substitutions23 thereof.
(see, e.g., US’057 at claims 185-186)
Therefore, the meaning and intended scope of such claims is apparent in view of the teachings of the US’057 as a whole (see footnotes provided).  Critically, US’057 informs artisans of the scope of “conservative substitutions” and explicitly identifies that:
In addition, individual substitutions, deletions or additions that alter, add or delete a single amino acid or a small percentage of amino acids in an encoded sequence are also considered "conservative substitutions”.
(see, e.g., US’057 at ¶[0078])
Accordingly, US’057 directly and unambiguously claims, teaches, and discloses SEQ ID NO: 14, and “conservative substitutions thereof”, which include adding or deleting a single amino acid (see, e.g., US’057 at ¶[0078]).  Such unambiguous guidance would directly lead an artisan to the genus of 23-mers including TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, or alternatively to the genus of 21-mers of forms WQTVTIFVAGV‌LTAS‌LT‌IWKK, TWQTVTIFVAGV‌LTAS‌LT‌IWK.  The predicted and expected results of such embodiments are clearly identified by the prior art (see, e.g., US’057 at claims 185-186) are explicitly identified in the prior art as having a defined close structural similarity with one another (see, e.g., US’057 at ¶¶[0064], [0078], describing percent sequence identity and conservative substitutions) and would have been predicted and expected to have the same utility claimed and discussed in US’057 (see, e.g., US’057 at ¶[0299], claims 185-186) (see MPEP § 2144.09(I)-(II)).  Specifically, an artisan would readily appreciate that the methods of claims 185-186 could be desirably performed to predictably treat disorders (e.g., ischemia, Alzheimer’s disease, asthma, etc.) in human patients by administering an “effective amount” of a BAX α-helix 9 polypeptide (including “conservative substitutions” of SEQ ID NO: 14) to the patient, wherein the BAX α-helix 9 polypeptide would be predicted and expected to bind to BAX and “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0070], [0078], [0204], [0216]-[0219], [0299]).  Therefore, Applicant’s arguments are not persuasive (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability”).
	At page 9, it is the Examiner’s understanding that Applicant is attempting to argue that the embodiments of US’057 would not be obvious in view of the proffered results set forth post-filing in a Declaration (see, e.g., Reply filed 3/08/2022 at 9 at 1st full ¶, 9 at 3rd full ¶).  This is neither disputed nor dispositive of obviousness because Obviousness and predictability is determined at the time the invention was made (see, e.g., MPEP § 2143.02(III)), and the Declaration was not in the public domain at the time the invention was made.  Therefore, such arguments are not persuasive because they do not reflect US patent practice.  At the time of filing, all embodiments disclosed by the prior art would have been presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that was disclosed (see, e.g., MPEP § 2123(I)-(II)), including “conservative variants” of SEQ ID NO: 14 of US’057 differing in length by a single amino acid.
	At page 9, Applicant alleges that US’057 is limited to embodiments comprising a “chemically modified hydrocarbon staple at glycine (G)” (see, e.g., Reply filed 3/08/2022 at 9 at 2nd full ¶).  Applicant provides no objective support for this assertion.  Such speculation is directly contradicted by claims 185-186 of US’057, which explicitly encompass SEQ ID NO: 14 (see, e.g., US’057 at claims 185-186).  Accordingly, such arguments are not persuasive because they are contradicted by the evidence of record; furthermore, embodiments disclosed by the prior art are presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that was disclosed (see, e.g., MPEP § 2123(I)-(II)), including SEQ ID NO: 14 and “conservative variants” of SEQ ID NO: 14 of US’057. Therefore, such arguments amount to arguments of counsel, unsupported by objective evidence and contradicted by the evidence of record, are not persuasive. Arguments of counsel cannot take the place of evidence on record.
	At page 9, it is the Examiner’s understanding that Applicant is attempting to argue that the embodiments of US’057 would not have been predictable in view of the proffered results set forth post-filing in a Declaration (see, e.g., Reply filed 3/08/2022 at 9 at 1st full ¶, 9 at 3rd full ¶).  First, this is neither disputed nor dispositive of obviousness because obviousness and predictability are determined at the time the invention was made (see, e.g., MPEP § 2143.02(III)).  Here, the post-filed Declaration was not in the public domain at the time the invention was made, and therefore does not address the predictability in the art at the time the invention was made.  Therefore, such arguments are not persuasive because they do not reflect US patent practice.  At the time of filing, all embodiments disclosed by the prior art would have been presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that was disclosed (see, e.g., MPEP § 2123(I)-(II)), including “conservative variants” of SEQ ID NO: 14 of US’057 differing in length by a single amino acid.  Second, zero objective evidence of record has shown, suggested or established any lack of predictability regarding SEQ ID NO: 14 of US’057 and conservative variants thereof as taught by the prior art (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0044]-[0047], [0064]-[0070], [0078], [0204], [0216]-[0219], [0299]).  Such obvious prior art sequences and variants of SEQ ID NO: 14 of US’057 comprises every single “critical amino acid” identified and presently claimed by Applicant.  Zero evidence of unexpected results relative to SEQ ID NO: 14 of US’057 (or conservative substitutions thereof) have been placed on record at this time. In sum, absent evidence to the contrary, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that was disclosed (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, MPEP § 2143.02(I)-(III) clarifies that “[o]bviousness does not require absolute predictability” but instead only “at least some degree of predictability is required”, and that predictability is “determined at the time the invention was made” (see, e.g., MPEP § 2143.02(I)-(III)).  Accordingly, such arguments are not persuasive.
	Therefore, all arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Accordingly, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment.


Claims 20-25, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0286057 A1 as applied to claims 20-25, 37, and 44-45 above, and in further view of Kosloff et al. (Sequence-similar, structure-dissimilar protein pairs in the PDB, Proteins, vol. 71:891-902 (2008); hereafter “Kosloff”).
Claim interpretation:  The applicable claim interpretation has been set forth in a separate section above and in the preceding rejection, which is incorporated into the instant rejection.  Claims 20-25, 37, and 44-45 are rejected in view of additional, alternative embodiments, as explained below. Additional claim interpretations are discussed below.
The teachings of US 2010/0286057 A1 as applied to claims 20-25, 37, and 44-45 has been discussed above, and those discussions are incorporated into the instant rejection. 
US’057 differs from the scope of pending claims 20, 28, and 31 as follows: US’057 does not explicitly reduce to practice the methods of claims 185-186 using BAX α-helix 9 polypeptides that consist of instant SEQ ID NOs: 15-16.  Therefore the pertinent issue is whether or not it would have been obvious to one of ordinary skill in the art to practice the methods disclosed by US’057 using such compounds to produce nothing more than expected results.
The Supreme Court emphasized that “[a]s our precedents make clear . . . the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ” (see, e.g., KSR Int'l v. Teleflex Inc., 550 U.S. 398, 415 (2007), at 418).  Therefore, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 416. “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” Id. at 417.
In the instant case, US’057 teaches and discloses a broad method of treating disorders, as annotated below:
185. A method of treating a disorder24 in a subject25, comprising administering to said subject in need thereof, an effective amount26 of . . . . a BAX α-helix 9 SAHB polypeptide27 (SEQ ID NO: 14), such that said subject is treated for said disorder.
186. The method of claim 185, wherein said BAX α-helix 9 SAHB polypeptide comprises an amino acid sequence of Fig. 16B, or contains conservative substitutions28 thereof.
(see, e.g., US’057 at claims 185-186)
Here, the issue is whether or not truncation variants of the prior art sequence of SEQ ID NO: 14 yield predictable results in the prior art methods in view of the prior art (compare US’057 at SEQ ID NO: 14 with instant SEQ ID NOs: 12-16, noting that each of the instantly claimed sequences at issue are merely C-terminally truncated variants of the prior art sequence).  
Per MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).   Here, as noted above, US’057 teaches and claims methods of treating disorders by administering an “effective amount” of at least SEQ ID NO: 14 and “conservative substitutions” thereof  (see, e.g., US’057 at Fig. 16b, SEQ ID NO: 14, claims 96, 141, and 185-186).  Therefore, a pertinent issue is whether or not SEQ ID NO: 14 of US’057 and instant SEQ ID NOs: 12-16 have very close structural similarities and similar utilities.
Instant SEQ ID NOs: 15-16 actually fall within and belong to the prior art genus of “BAX α-helix 9 polypeptides” (compare instant SEQ ID NOs: 12-16 with US’057 at ¶[0064], Fig. 16b, SEQ ID NO: 14).  Specifically, US’057 informs artisans that SEQ ID NO: 14 is a “BAX α-helix 9 polypeptide” (see, e.g., US’057 at ¶[064], Fig. 16b) and US’057 identifies that the genus of “BAX α-helix 9 polypeptides” includes 
As used herein, the term “BAX α-helix 9 polypeptides” refers to a polypeptide having a helix 9 of BAX.  In one embodiment, the BAX α-helix 9 polypeptide has an amino acid sequence which is 30%, 40%, 50%, 60%, 705, 80%, 90%, 95%, 96%, 97%, 98%, 99% or more identical to an amino acid sequence as represented in Fig. 16b.
(see, e.g., US’057 at ¶[0064]).
Critically, each of instant SEQ ID NOs: 12-16 share 50-80% sequence identity with the “BAX α-helix 9 polypeptide” of SEQ ID NO: 14 (compare instant SEQ ID NOs: 12-16 with US’057 at ¶[0064], Fig. 16b, SEQ ID NO: 14) and therefore the present claims are directed to members of the prior art-recognized “BAX α-helix 9 polypeptides”, wherein such “BAX α-helix 9 polypeptides” are only be utilized and applied in the same manner and for the same purpose as taught and claimed in the prior art (compare instant claim 20 and SEQ ID NOs: 12-16 with US’057 at ¶¶[0064],[0299], Fig. 16b, claims 185-186).  Therefore, SEQ ID NO: 14 of US’057 shares very close structural similarities with instant SEQ ID NOs: 12-16, as determined by percent sequence identity, and in fact all such sequences belong to the same art-recognized genus of “BAX α-helix 9 polypeptides” (see, e.g., US’057 at ¶[0064], Fig. 16b, SEQ ID NO: 14).  
The prior art predicts that instant SEQ ID NOs: 12-16 would have the same utility as SEQ ID NO: 14 of US’057, and would even work through the same molecular mechanism, because all sequences are “BAX α-helix 9 polypeptides”. Specifically, as noted above, the prior art sequence of SEQ ID NO: 14, and the claimed sequences at issue (i.e., instant SEQ ID NOs: 12-16) are all “BAX α-helix 9 polypeptides” (see discussion above).  This is relevant because US’057 informs artisans that that “BAX α-helix 9 polypeptides” would all be reasonably expected to bind to BAX at a hydrophobic groove formed by the confluence of BAX BH domains 1, 2, and 3, and thereby interfere with the BAX activation process, which would predictably “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at ¶[0299], claims 185-186). Therefore, all such “BAX α-helix 9 polypeptides” would reasonably be expected to have similar utilities, which would render such sequences useful in the disclosed and claimed methods of US’057 (see, e.g., US’057 at claims 185-186), including in methods of treating disorders in human patients (see, e.g., preceding rejection set forth above under 35 USC § 103; see also US’057 at claims 96, 141, 185-186, SEQ ID NO: 14, Fig. 16b).  Therefore, it is clear that such sequences would be predicted and expected in view of the disclosure of US’057 to share highly similar utilities and function via the same molecular mechanism.  
In view of US’057, an artisan would reasonably infer all “BAX α-helix 9 polypeptides” would be reasonably inferred to be functional equivalents for purposes of inhibiting of treating any disorder requiring a polypeptide to “inhibit BAX-mediated mitochondrial apoptosis for therapeutic benefit” (see, e.g., US’057 at ¶[0064], [0078], [0299], claims 185-186; see, e.g., MPEP § 2144.06).
In sum, instant SEQ ID NOs: 12-16 as recited at instant claims 20, 28, 31, and 34-36 share substantial and highly close structural similarity as determined by percentage sequence identity, and such sequences all fall within the same prior art genus of “BAX α-helix 9 polypeptides” (see, e.g., US’057 at ¶[0064], Fig. 16b), and would all be expected and predicted to have the similar utility and work via the same molecular mechanism (see, e.g., US’057 at ¶[0299]).
	The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus (see, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein)).  Regarding the sequence analysis arts, Kosloff is cited herein to establish that in the protein sequence analysis arts, it is reasonable to infer that two structures sharing 50% sequence identity will closely align (see, e.g., Kosloff at 891 at col II to 892 at bridging ¶) and furthermore, that “≥50%” sequence identity is understood to be “high sequence identity” (see, e.g., Kosloff at 899 at col I to col II at bridging ¶).  Here, each of the claimed species of SEQ ID NOs: 15-16 share “≥50%” sequence identity with the prior art sequence of SEQ ID NO: 14, and fall within the genus of “BAX α-helix 9 polypeptides” (see, e.g., US’057 at ¶[0064], Fig. 16b).  Therefore, per Dillion, there is a substantial expectation that the claimed sequences will function in an equivalent manner to the prior art subgenus.  Furthermore, it was routine in the prior art to perform sequence alignments to determine and ascertain whether or not a sequence shared any particular level of sequence identity with another single sequence or even an entire database of sequences (see, e.g., US’057 at ¶¶[0075], [0079]-[0080], acknowledging sequence comparison algorithms including BLASTP).  Accordingly, in view of the teachings of the prior art, the application of sequence identity is highly predictable, and therefore an artisan would readily appreciate how to identify species sharing 50% or more sequence identity with SEQ ID NO: 14 of US’057 (see, e.g., US’057 at ¶[0064], Fig. 16b).  For example, an artisan would readily appreciate that truncation variants of SEQ ID NO: 14 possessing (i) 11 consecutive residues in common with SEQ ID NO: 14 would necessarily share >50% sequence identity with SEQ ID NO: 14; (ii) 14 consecutive residues in common with SEQ ID NO: 14 would necessarily share >60% sequence identity with SEQ ID NO: 14; (iii) 16 consecutive residues in common with SEQ ID NO: 14 would necessarily share >70% sequence identity with SEQ ID NO: 14; (iv) 18 consecutive residues in common with SEQ ID NO: 14 would necessarily share >80% sequence identity with SEQ ID NO: 14; (v) 20 consecutive residues in common with SEQ ID NO: 14 would necessarily share >90% sequence identity with SEQ ID NO: 14; and that (iv) 21 consecutive residues in common with SEQ ID NO: 14 would necessarily share >95% sequence identity with SEQ ID NO: 14.  Conversely, each of instant SEQ ID NOs: 15-16 share 100% sequence identity over the relative full-length of each of instant SEQ ID NOs: 15-16 with respect to US’057 at SEQ ID NO: 14 (that is, SEQ ID NO: 14 comprises each sequence).  Accordingly, an artisan would readily appreciate that such compounds are considered highly similar in the polypeptide sequence arts, and that all such embodiments fall within the genus set forth by US’057 (see, e.g., US’057 at ¶¶[0064], [0299], Fig. 16b, SEQ ID NO: 14, claims 185-186).
	In summary, instant SEQ ID NOs: 15-16 as recited at instant claims 20, 28, and 31 share substantial and highly close structural similarity as determined by percentage sequence identity, and such sequences all fall within the same prior art genus of “BAX α-helix 9 polypeptides” (see, e.g., US’057 at ¶[0064], Fig. 16b), and would all be expected and predicted to have the similar utility and work via the same molecular mechanism (see, e.g., US’057 at ¶[0299]).  Accordingly, such truncation variants of SEQ ID NO: 14 of US’057 are reasonably understood to be functional equivalents, usable in methods of treating disorders in humans, wherein the disorders are treatable by “BAX α-helix 9 polypeptides” capable of binding to BAX and inhibiting BAX mediated mitochondrial apoptosis (see, e.g., US’057 at ¶[0299], claims 185-186), including ischemia (see, e.g., US’057 at ¶¶[0066], [0216]-[0217]), the neurological disorder of Alzheimer’s disease (see, e.g., US’057 at ¶¶[0069], [0217], [219]), asthma (see, e.g., id. at ¶[0218]), and other diseases.  Accordingly, instant claims 20, 28, and 31 and instant SEQ ID NOs: 15-16 are directed to close structural variants of SEQ ID NO: 14 of US’057, wherein all structures belong to the same art-recognized genus of “BAX α-helix 9 polypeptides” taught by US’057 and would have the same predicted and expected utility, namely the treatment of disorders and diseases that could benefit from the inhibition of BAX-mediated apoptosis (see, e.g., MPEP § 2144.09(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  Per MPEP § 2144.09(I), a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties" (see, e.g., MPEP § 2144.09(I)).  Here, instant claims 20, 28, and 31 are directed to instant SEQ ID NOs: 15-16, which are close structural variants of SEQ ID NO: 14 of US’057, wherein all structures belong to the same art-recognized genus of “BAX α-helix 9 polypeptides” taught by US’057 and would have the same predicted and expected utility, namely the treatment of disorders and diseases that could benefit from the inhibition of BAX-mediated apoptosis (see, e.g., MPEP § 2144.09(I)). Accordingly, an artisan would be motivated to make and use such compounds in the prior art methods of treating the same disorders using “BAX α-helix 9 polypeptides” exactly as taught, in the expectation that compounds similar in structure will have similar properties.
	Furthermore, there would be a reasonable expectation of success because US’057 is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP § 2123(I)-(II)), including all “BAX α-helix 9 polypeptides” (see, e.g., US’057 at ¶[0064], Fig. 16b, SEQ ID NO: 14, claims 185-186) would be expected to be able to bind to BAX and thereby inhibit BAX-mediated apoptosis to some extent.  Furthermore, it is well-within the ordinary skill in the art to make and use polypeptides according to known and disclosed methods in the prior art.
	It is noted that a prima facie case of obviousness based on structural similarity is rebuttable by evidence of unexpected results (see, e.g., MPEP § 2144.09(I)(VII)).  Any showing of unexpected results must be commensurate in scope with the requirements set forth at MPEP § 716.02.  It is noted that the closest prior art of record includes both SEQ ID NO: 14 and BAXH9 SAHBA1 (see, e.g., US’057 at Fig. 16b; see also MPEP § 716.02(e)(II)-(III)).  Examiner notes that evidence of expected activity of embodiments within the scope of the prior art may support obviousness because "[e]xpected beneficial results are evidence of obviousness" (see, e.g., MPEP § 716.02(c)(II)).  Applicant is advised that the closest prior art of record for this rejection is SEQ ID NO: 14 of US’057 (see, e.g., MPEP § 716.02(e)), and that the expected result is that both SEQ ID NO: 14 and BAXH9 SAHBA1 would be useable in the successful treatment of disorders involving unwanted BAX-mediated apoptosis.
	Accordingly, claims 20-25, 28, and 31 are rejected as obvious in view of the prior art. 

Response to Arguments Addressing 35 USC 103 Rejection in view of US’057 and Kosloff
Applicant's arguments filed 3/08/2022 have been fully considered but they are not persuasive.  Applicant does not raise separate and specific arguments pertaining to the instant rejection.  Accordingly, the rejection is maintained for the reasons discussed above.
Examiner acknowledges arguments addressing US’057 alone (see, e.g., Reply filed 3/08/2022 at 8 at 3rd full ¶ to 9 at final ¶).  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, arguments pertaining to US’057 alone are insufficient to rebut a rejection made in view of the combined teachings of US’057 and Kosloff.
	Therefore, all arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Accordingly, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment.

Response to Declarations of Evripidis Gavathiotis under 37 C.F.R. §1.132
The affidavit under 37 CFR 1.132 filed 3/08/2022 is insufficient to overcome the rejections of record. A detailed explanation of why the affidavits or declarations are insufficient is provided below. The legal standards of review and consideration of Declarations under 37 C.F.R. §1.132 are discussed at MPEP § 716.01.
Interest of the Expert in the Outcome of the Case
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the interest of the expert in the outcome of the case. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert, denied, 475 U.S. 1017 (1986). Here, the Declarant is a named inventor and therefore has a clear interest in the outcome of the case.
Nature of the Matter Sought to be Established
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established. Ashland Oil, Inc., 776 F.2d 281. 
Here, it is understood that the Declarant seeks to establish lack of enablement of some prior art embodiments based upon x-ray crystallography data using BAX (see, e.g., Reply filed 3/08/2022 at pages 8-9 at bridging ¶, 9 at 1st full ¶, 9 at 3rd full ¶; see also Dec. filed 3/08/2022 at  ¶3 to ¶10).  
MPEP § 2121(I)-(III) and § 2121.01(II) pertain to the general level of operability of the prior art required to make a prima facie case of obviousness.  Per MPEP § 2121, 
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012). Specifically, in In re Antor Media Corp., the court stated:
"Consistent with the statutory framework and our precedent, we therefore hold that, during patent prosecution, an examiner is entitled to reject claims as anticipated by a prior art publication or patent without conducting an inquiry into whether or not that prior art reference is enabling. As long as an examiner makes a proper prima facie case of anticipation by giving adequate notice under § 132, the burden shifts to the applicant to submit rebuttal evidence of nonenablement." 
In re Antor Media Corp., 689 F.3d at 1289, 103 USPQ2d at 1559
Accordingly, the Declarant has the burden to rebut the presumption of operability of the embodiments set forth in the prior art.  Specifically, MPEP § 716.07 identifies that “[a]ffidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence” (see, e.g., MPEP § 716.07; see also In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980)).  Critically, the MPEP § 716.07 clarifies that
Further, since in a patent it is presumed that a process if used by one skilled in the art will produce the product or result described therein, such presumption is not overcome by a mere showing that it is possible to operate within the disclosure without obtaining the alleged product [or result described therein]. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
In addition, MPEP § 716.07 clarifies that 
Where the affidavit or declaration presented asserts inoperability in features of the reference which are not relied upon, the reference is still effective as to other features which are operative. In re Shepherd, 172 F.2d 560, 80 USPQ 495 (CCPA 1949).
Furthermore, MPEP § 716.07 states that
Where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure. In re Crosby, 157 F.2d 198, 71 USPQ 73 (CCPA 1946). See also In re Epstein, 32 F.3d 1559, 31 USPQ2d 1817 (Fed. Cir. 1994) (lack of diagrams, flow charts, and other details in the prior art references did not render them nonenabling in view of the fact that applicant’s own specification failed to provide such detailed information, and that one skilled in the art would have known how to implement the features of the references).
Therefore, per MPEP § 716.07, a showing of inoperability (i) must be made by a preponderance of the evidence, (ii) is not established by merely showing it is possible to obtain inoperable prior art embodiments, (iii) does not act to dismiss other operable features of the prior art reference, and (iv) such a showing must distinguish the claimed invention from the alleged inoperative reference. 
Opinions as to Legal Conclusions
As an initial matter, Examiner notes that per MPEP 716.01(c)(III), any opinions expressed by Declarant regarding legal conclusions are not entitled to any weight. However, the underlying basis for any opinion as to legal conclusions has been fully considered as detailed below.
Presence or absence of factual support for the expert’s opinion
Per MPEP 716.01(c)(III), in assessing the probative value of an expert opinion, the examiner must consider the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc., 776 F.2d 281. 
Here, the Applicant proffers black and white images, bur references multiple colors which are not actually shown in the Declaration.  In the absence of color, it is unclear what residues are “magenta”, “purple” or “yellow” (see, e.g., Dec. at ¶¶5-7).  Viewed in the light most favorable to Declarant, ¶¶5-7 is understood to allege that some positions of SEQ ID NO: 13 are more responsible than others for the interactions with BAX (see, e.g., Dec. at ¶¶5-7).  The alleged critical positions are understood to be “T.QT..IF.AG” (see, e.g., Dec. at ¶¶5-7), but each of these positions was clearly identified by the prior art, and each merely corresponds to the naturally present amino acids.  Accordingly, such data appears to confirm the Examiner’s position of obviousness because it such critical residues are present in the prior art sequence of SEQ ID NO: 14 of US’057 (and would be present in obvious variants suggested by the prior art such as TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, and TWQTVTIFVAGV‌LTAS‌LT‌IWK).  Therefore, such evidence does not rebut the operability of the prior art, but instead provides mechanistic data explaining why the prior art sequences would work in the manner taught and suggested by the prior art.
At ¶6, Declarant alleges that the C-terminus of SEQ ID NO: 12 can be truncated without significant reduction of the interaction with BAX (see, e.g., Dec. at ¶8).  This is neither disputed nor dispositive of obviousness or inoperability of the prior art.  To the contrary, the rejection under 35 USC 103 in view of US’057 and Kosloff as set forth above address truncation variants and a reasonable expectation of success.  Therefore, such data does not establish the inoperability of the prior art, but instead confirms that prior art sequences such as SEQ ID NO: 14 of US’057 (and obvious variants suggested by the prior art such as TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, and TWQTVTIFVAGV‌LTAS‌LT‌IWK) would all be presumed to be fully enabled.
At ¶7, it is the Examiner’s understanding that Declarant alleges that instant SEQ ID NO: 15 interacts with BAX (see, e.g., Dec. at ¶8).  This is neither disputed nor dispositive of non-obviousness or inoperability of the prior art.  Rather, such data fails to distinguish between the claimed invention and the prior art of record because SEQ ID NO: 14 of US’057 (and obvious variants thereof suggested by the prior art such as TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, and TWQTVTIFVAGV‌LTAS‌LT‌IWK) all contain the same “critical residues”.  
At ¶8, the image is provided in greyscale and is partially illegible.  Presumably, Declarant is attempting to establish that F176 and T172 interact with BAX (see, e.g., Dec. at ¶8).  This is neither disputed nor dispositive of non-obviousness or inoperability of the prior art because such data fails to distinguish between the claimed invention and the prior art of record since SEQ ID NO: 14 of US’057 (and obvious variants thereof suggested by the prior art such as TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, and TWQTVTIFVAGV‌LTAS‌LT‌IWK) all contain the same relative F176 and T172 residues.  Accordingly, such data would suggest that the prior art is enabling and that the prior art embodiments are operable.
At ¶9, Declarant presents a bar graph without explanation of the experimental procedures utilized to obtain the data presented.  Multiple questions are raised pertaining to the nexus between such data and the pending claim scope, including: 
(i) 	What are the exact sequences utilized in the experiment, including all positions and total length? 
(ii) 	What do the error bars represent (standard error, confidence intervals, etc.)? 
(iii) 	Why were non-conservative substitutions tested? 
(iv) 	Do conservative substitutions in the F176 and T172 positions, as taught and suggested by the prior art yield functional embodiments? 
(v) 	What is the exact experimental model system being reported? 
(vi) 	What is the nexus between this experiment and the teachings of the prior art pertaining to SEQ ID NO: 14 and conservative variants thereof?
(vii)	Was the tested sequence a hydrocarbon stapled peptide?
Accordingly, ¶9 fails to explain or address basic questions and concerns regarding the disclosed data, including relevance to the rejections and prior art.  Viewed in the light most favorable to the Declarant, it is the Examiner’s understanding that at ¶9 Declarant presents evidence that some unknown sequence containing the non-conservative substitution of F176K reduces activity and the non-conservative substitution of T172E abrogates activity in an ill-described model system (see, e.g., Dec. at ¶9).  Reduction of activity by F176K fails to establish or suggest inoperability because efficacy is not a requirement for prior art enablement (see, e.g., MPEP § 2121(III)).  Therefore, the data at ¶9, at best, appears to establish that some unknown sequence comprising a non-conservative T172E substitution lacks or abrogates activity at 800 nM, 600 nM, and 400 nM.  This is neither disputed nor dispositive of non-obviousness or inoperability of the prior art as explained below.
	Regarding ¶9, the data presented appears to lack relevance with the rejections at issue or the teachings of the prior art in context of the disclosure of the prior art.  Specifically, US’057 teaches and directs artisans to utilize conservative variants of SEQ ID NO: 14 of US’057 (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0064]-[0070], [0078], [0204], [0216]-[0219], [0299]), wherein neither “T172E” or “F176K” are identified as conservative substitutions (see, e.g., US’057 at ¶¶[0044]-[0047], noting that threonine is identified as a hydrophilic amino acid along with S, Y, N, Q, and C; and noting that phenylalanine is identified as a hydrophobic amino acid and grouped along with A, L, I, V, P, W, and M). Accordingly, in light of the teachings of the prior art, an artisan would not reasonably be directed to make non-conservative T172E or F176K mutations in SEQ ID NO: 14.  Accordingly, the data at ¶9 appears to lack any relevance to the rejection because it fails to actually address, discuss, or reasonably analyze the teachings set forth in US’057.  Accordingly, ¶9 provides data that is of unknown relevance, ill-explained, and is therefore neither disputed nor dispositive of non-obviousness or inoperability of the prior art. 
	At ¶10, Declarant provides opinions unsupported by objective evidence regarding the predictability of “specific mutations on the peptide sequences on regulation of activity on BAX” (see, e.g., Dec. at ¶8).  In fact, such statements are contradicted by the originally filed disclosure at paragraph [0042], wherein SEQ ID NO: 17 is disclosed and presumed fully enabled, but does not require any of the “critical” residues identified in the Declaration (compare Spec. filed 3/19/2019 at ¶[0042] with Dec. at ¶¶3-9, noting that SEQ ID NO: 17 does not require any specific residues, and note that ¶[0042] clearly teaches that “the interacting residues could be also mutated to conserved or similar residues that will maintain the interaction with BAX”, but fails to elaborate on what is considered “conserved or similar”).  Therefore, Declarant’s opinion appears contradicted by the original specification, and Declarant fails to acknowledge or address such conflicting descriptions. 
Here, the closest prior art of record is SEQ ID NO: 14, which Declarant failed to test, evaluate, or establish was inoperative.  
Here, the closest prior art of record is SEQ ID NO: 14, and at issue are conservatively-substituted variants of SEQ ID NO: 14, which Declarant failed to test, evaluate, or show were generally inoperative.  
No unexpected results were established or alleged commensurate in scope with the requirements of MPEP § 716.02.
In addition, it is noted that the Declaration fails to address, with specificity, the rejections set forth by the Examiner. 
	Notably, Declarant failed to discuss, test, or evaluate conservative variants of SEQ ID NO: 14 of US’057, and therefore the Declaration appears to confirm the operability of the prior art, and merely establish the mechanistic aspects of why the prior art methods and products are enabled and work as described and claimed by the prior art.  Accordingly, the Declaration fails to establish that conservative variants of SEQ ID NO: 14 of US’057 as described by US’057 (see, e.g., US’057 at claims 185-186, Fig. 16b, SEQ ID NO: 14, ¶¶[0044]-[0047], [0064]-[0070], [0078], [0204], [0216]-[0219], [0299]) are inoperable or non-obvious.  Therefore, even considered in the light most favorable to the Declarant, the Declaration is insufficient to establish unexpected results of inoperability of the prior art because SEQ ID NO: 14 of US’057 and all conservative variants thereof appear fully operable and obvious in view of the Declaration, including obvious variants of SEQ ID NO: 14 such as TWQTVTIFVAGV‌LTAS‌LT‌IWKKX, XTWQTVTIFVAGV‌LTAS‌LT‌IWKK, and TWQTVTIFVAGV‌LTAS‌LT‌IWK.
In summary, per MPEP § 716.07, a showing of inoperability (i) must be made by a preponderance of the evidence, (ii) is not established by merely showing it is possible to obtain inoperable prior art embodiments, (iii) does not act to dismiss other operable features of the prior art reference, and (iv) such a showing must distinguish the claimed invention from the alleged inoperative.  Here, a preponderance of the evidence was not show because zero conservative variants of SEQ ID NO: 14 of US’057 were tested, evaluated, or discussed at all.  Furthermore, merely showing that it is possible to obtain an inoperable prior art embodiment having a T172E mutation (which was not suggested by the prior art) is not sufficient to establish inoperability for all operable features of the prior art reference.  Further, the Declaration and Declarant’s conclusion fail to actually distinguish the claimed invention from the alleged inoperative reference, by establishing that conservative variants of the “critical residues” are inoperable.  Finally, per MPEP § 716.07, even if Declarant had shown that conservative variants of the “critical residues” are inoperable, the prior art reference would remain applicable for operable embodiments, including length variants of SEQ ID NO: 14 having, for example, one extra residue at the N- or C- termini, or sharing 95% sequence identity (i.e., ~1 mutation) and differing only by a single conservative mutation.
Therefore, the proffered data has been fully considered but deemed insufficient to rebut the operability of the prior art or to rebut prima facie obviousness.  
Weighing Objective Evidence
Per MPEP § 716.01(d), the ultimate determination of patentability must be based on consideration of the entire record and notes that submission of evidence of patentability does not mandate a conclusion of patentability in and of itself.  Accordingly, the Declaration has been fully considered but is not found persuasive because it does not establish inoperability of conservative variants of SEQ ID NO: 14 of US’057 commensurate in scope with the teachings of US’057, or unexpected results commensurate in scope with the requirements set forth in the MPEP (see, e.g., MPEP § 716.02).  
Here, MPEP § 716.07, § 2121(I)-(III), and § 2121.01(II) pertain to the general level of operability of the prior art required to make a prima facie case of obviousness, and the burden is on the Applicant to establish lack of enablement or inoperability.  For at least the reasons set forth above, the Declaration failed to satisfy Declarant’s burden.  Therefore, even considered in the light most favorable to Declarant, and assuming arguendo all statements are correct, the evidence of record fails to address or rebut the operability or obviousness of SEQ ID NO: 14 and the conservatively substituted variants of SEQ ID NO: 14 of US’057 at issue in the maintained rejections set forth above. 
Therefore, in view of the record as a whole, the Declaration is insufficient to overcome the rejections of record, which are maintained as set forth above.


Pertinent Prior Art and Examiner Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition, Examiner notes are provided below.
Examiner notes that US’057 identifies that conservative substitutions include the following “side chain families” (SCFs):
Basic SCF: lysine, arginine, histidine;
Acidic SCF: aspartic acid, glutamic acid;
Uncharged Polar SCF: glycine, asparagine, glutamine, serine, threonine, tyrosine, cysteine;
Nonpolar SCF: alanine, valine, leucine, isoleucine, proline, phenylalanine, methionine, tryptophan;
Beta-Branched SCF: threonine, valine, isoleucine;
Aromatic SCF: tyrosine, phenylalanine, tryptophan, histidine
Asparagine with Aspartic acid, or vice versa.
Glutamine for glutamic acid, or vice versa.
(see, e.g., US’057 at ¶[0078])
Accordingly, all such “conservative substitutions” of SEQ ID NO: 14, including wherein sequences were one or so amino acid shorter and longer is understood to be within the scope of US’057 claims 185-186.
	Kimple et al. (Overview of Affinity Tags for Protein Purification, Current Protocols in Protein Science 9.9.1-9.9.23, Aug 2013, DOI: 10.1002/0471140864.ps0909s73 (2013); hereafter “Kimple”) teaches and discloses commonly used affinity tags, including very short tags, such as AU1 epitope, AU5 epitope, B-tag, PDZ ligand, Polyarginine tag, Cys-tag, HIS-tag, Strep-tag, and Universal tag (see, e.g., Kimple at Table 9.9.1).  Each such tag would be obvious to use with a prior art peptide sequence to desirably permit affinity purification of a recombinantly produced version of the peptide, and would modify the length of a prior art peptide by 5-10 amino acids (id). 
Valero et al. (µ-Calpain Conversion of Antiapoptotic Bfl-1 (BCL2A1) into a Prodeath Factor Reveals Two Distinct alpha-Helices Inducing Mitochondria-Mediated Apoptosis, PLOS One, 7(6): e38620. https://doi.org/10.1371/journal.pone.0038620 (June 20, 2012); cited in previous action as Pertinent Prior Art; hereafter “Valero”) teaches and discloses highly similar inventions, and the teachings of Valero were previously set forth under 35 USC 102 in the action mailed 4/2/2021 at pages 28-29, and those discussions are incorporated herein.
WO 2009/042237 A2 (Walensky et al.; April 2, 2009; cited in previous action) teaches and discloses highly similar inventions, and the teachings of WO’237 were previously set forth under 35 USC 102 in the action mailed 4/2/2021 at pages 30-32, and those discussions are incorporated herein.
US 2016/0347807 A1 (Priority date of Feb. 25, 2015) teaches and discloses SEQ ID NO: 14, and methods utilizing SEQ ID NO: 14 (see, e.g., US’807 at claims 1-7, 23, SEQ ID NO: 14).
US 20110288006 A1 teaches and discloses multiple sequences, for example at Table 1, US’006 teaches and discloses two compounds identified as “SEQ ID NO: 2” having different sequences, including the sequences of TWQTYTIFVAGVLTASLTIWKK (see, e.g., US’006 at Table 1 on 19-20 at SEQ ID NO: 2).


Allowable Subject Matter
In view of the interview on 2/08/2022, the Affidavit filed 3/08/2022, and the arguments set forth in the Reply filed 3/08/2022, the species of methods utilizing unmodified sequences consisting of instant SEQ ID NOs: 12, 13, and 14 have been deemed non-obvious and therefore allowable.  The previous rejections, to the extent they read upon these species of the claimed invention, have been withdrawn or revised in view of the amendments filed 3/08/2022.
Accordingly, claims 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed. All claims are either rejected or objected.

Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., US2008/0139481 A1 at title, abs, at claims, disclosing subgenera of non-natural amino acids; see, e.g., US 6,858,396 B2 at title, abs, claims, disclosing thousands of amino acids; see, e.g., Wagner et al., New Naturally Occurring Amino Acids, Anew. Chem. Int. Ed. Engl. 22:816-828 (1983), noting the existence of over 500 natural amino acids.  These references are not exhaustive.
        2 The Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any biopolymer sequence of two or more units fully contained within SEQ ID NO: 1, whereas the second example would be limited to the exact biopolymer as specified by SEQ ID NO: 1, and nothing more or less.  If qualifying language is present (i.e., “polynucleotide”, “protein”, “polypeptide”, “oligopeptide”, etc.) the specification is consulted to determine whether or not an explicit definition is provided that imposes a lower limit on the size of biopolymer encompassed by the qualifying terminology.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4 See, e.g., US2008/0139481 A1 at title, abs, at claims, disclosing subgenera of non-natural amino acids; see, e.g., US 6,858,396 B2 at title, abs, claims, disclosing thousands of amino acids; see, e.g., Wagner et al., New Naturally Occurring Amino Acids, Anew. Chem. Int. Ed. Engl. 22:816-828 (1983), noting the existence of over 500 natural amino acids.  These references are not exhaustive.
        5 see, e.g., Wagner et al., New Naturally Occurring Amino Acids, Anew. Chem. Int. Ed. Engl. 22:816-828 (1983), noting the existence of over 500 natural amino acids.  These references are not exhaustive.
        6 See, e.g., US2008/0139481 A1 at title, abs, at claims, disclosing subgenera of non-natural amino acids; see, e.g., US 6,858,396 B2 at title, abs, claims, disclosing thousands of amino acids.  These references are not exhaustive.
        7 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        8 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        9 see, e.g., Wagner et al., New Naturally Occurring Amino Acids, Anew. Chem. Int. Ed. Engl. 22:816-828 (1983), noting the existence of over 500 natural amino acids.  These references are not exhaustive; see, e.g., US2008/0139481 A1 at title, abs, at claims, disclosing subgenera of non-natural amino acids; see, e.g., US 6,858,396 B2 at title, abs, claims, disclosing thousands of amino acids.  These references are not exhaustive.
        10 see, e.g., Wagner et al., New Naturally Occurring Amino Acids, Anew. Chem. Int. Ed. Engl. 22:816-828 (1983), noting the existence of over 500 natural amino acids.  These references are not exhaustive; see, e.g., US2008/0139481 A1 at title, abs, at claims, disclosing subgenera of non-natural amino acids; see, e.g., US 6,858,396 B2 at title, abs, claims, disclosing thousands of amino acids.  These references are not exhaustive.
        11 See previous footnote.
        12 see, e.g., US’057 at ¶¶[0011], [0066]-[0070], claim 96, describing generally the treatment of disorders at issue).
        13 see, e.g., US’057 at ¶¶[[0108], [0193], [0199], discussing use in humans; [0204], identifying “subject” includes humans.
        14 see, e.g., US’057 at ¶[0065], defining “effective amount”.
        15 see, e.g., US’057 at ¶¶[0064], Fig. 16b, SEQ ID NO: 14., defining “BAX α-helix 9 polypeptide”.
        16 see, e.g., US’057 at ¶[0077]-[0080]; see esp. id. at ¶[0078], describing conservative substitutions. 
        17 SEQ ID NO: 14 was excluded from the scope of claims 20 and 39 by negative proviso added in the Reply filed 7/01/2021.  
        18 SEQ ID NO: 14 was excluded from the scope of claims 20 and 39 by negative proviso added in the Reply filed 7/01/2021.  
        19 see, e.g., US’057 at ¶¶[0011], [0066]-[0070], claim 96, describing generally the treatment of disorders at issue).
        20 see, e.g., US’057 at ¶¶[[0108], [0193], [0199], discussing use in humans; [0204], identifying “subject” includes humans.
        21 see, e.g., US’057 at ¶[0065], defining “effective amount”.
        22 see, e.g., US’057 at ¶¶[0064], Fig. 16b, SEQ ID NO: 14., defining “BAX α-helix 9 polypeptide”.
        23 see, e.g., US’057 at ¶[0077]-[0080]; see esp. id. at ¶[0078], describing conservative substitutions. 
        24 see, e.g., US’057 at ¶¶[0011], [0066]-[0070], claim 96, describing generally the treatment of disorders at issue).
        25 see, e.g., US’057 at ¶¶[[0108], [0193], [0199], discussing use in humans; [0204], identifying “subject” includes humans.
        26 see, e.g., US’057 at ¶[0065], defining “effective amount”.
        27 see, e.g., US’057 at ¶¶[0064], Fig. 16b, SEQ ID NO: 14., defining “BAX α-helix 9 polypeptide”.
        28 see, e.g., US’057 at ¶[0077]-[0080]; see esp. id. at ¶[0078], describing conservative substitutions.